
	
		II
		112th CONGRESS
		1st Session
		S. 1391
		IN THE SENATE OF THE UNITED STATES
		
			July 20 (legislative
			 day, July 19), 2011
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  disability compensation evaluation procedure of the Secretary of Veterans
		  Affairs for veterans with post-traumatic stress disorder or mental health
		  conditions related to military sexual trauma, and for other
		  purposes.
	
	
		1.Standard of proof for
			 service-connection of post-traumatic stress disorder and mental health
			 conditions related to military sexual trauma
			(a)Standard of
			 proofSection 1154 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsections:
				
					(c)(1)The Secretary shall accept as sufficient
				proof of service-connection of post-traumatic stress disorder alleged to have
				been incurred in or aggravated by service in the active military, naval, or air
				service a diagnosis of post-traumatic stress disorder by a mental health
				professional together with written testimony by the veteran of such incurrence
				or aggravation and a written determination by the professional that such
				disorder is related to the veteran's service, if consistent with the
				circumstances, conditions, or hardships of such service, notwithstanding the
				fact that there is no official record of such incurrence or aggravation in such
				service, and, to that end, shall resolve every reasonable doubt in favor of the
				veteran.
						(2)Service-connection of post-traumatic stress
				disorder may be rebutted by clear and convincing evidence to the contrary. In
				the case of such a rebuttal, the Secretary shall make all documents related to
				the service-connection of the veteran's disability available to the
				veteran.
						(d)(1)The Secretary shall accept as sufficient
				proof of service-connection of covered mental health conditions alleged to have
				been incurred or aggravated by military sexual trauma experienced during
				service in the active military, naval, or air service a diagnosis of such
				mental health condition by a mental health professional together with written
				testimony by the veteran of such trauma alleged to have been incurred during
				the veteran's service and a written determination by the professional that such
				mental health condition is related to such trauma, if consistent with the
				circumstances, conditions, or hardships of such service, notwithstanding the
				fact that there is no official record of the incurrence of such trauma in such
				service, and, to that end, shall resolve every reasonable doubt in favor of the
				veteran.
						(2)Service-connection of covered mental health
				conditions under this subsection may be rebutted by clear and convincing
				evidence to the contrary. In the case of such a rebuttal, the Secretary shall
				make all documents related to the service-connection of the veteran's
				disability available to the veteran.
						(3)In this subsection:
							(A)The term covered mental health
				conditions means post-traumatic stress disorder, anxiety, depression, or
				other mental health conditions that the Secretary determines to be related to
				military sexual trauma.
							(B)The term military sexual
				trauma means, with respect to a veteran, psychological trauma, which in
				the judgment of a mental health professional, resulted from a physical assault
				of a sexual nature, battery of a sexual nature, or sexual harassment which
				occurred while the veteran was serving on active duty or active duty for
				training.
							.
			(b)Effective
			 dateSubsections (c) and (d)
			 of section 1154 of title 38, United States Code, as added by subsection (a),
			 shall apply with respect to any claim for disability compensation under laws
			 administered by the Secretary of Veterans Affairs for which no final decision
			 has been made before the date of the enactment of this Act.
			
